Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reissue Applications
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.

Ex Parte Quayle
	The instant Ex parte Quayle action replaces the Ex parte Quayle action mailed 08/01/22 because the 08/01/22 Quayle action crossed in the mail with the 07/28/22 RCE and thus, the 08/01/22 Quayle action did not address the 07/28/22 RCE.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application on 07/28/22. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, Applicant's submission of an IDS filed on 06/13/22 has been entered.  

Information Disclosure Statement
The information disclosure statement (IDS) filed 06/13/22 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS has been considered by the examiner.

Drawings
The drawings submitted on 07/26/22 are not acceptable because the “Replacement Sheet” designation across the top of the sheets is in error and should be deleted.  The instant reissue application was filed on 10/14/20 with drawing sheets from the underlying patent application (15/965,133) that became the patent (10,398,093) attempting to be reissued.  It is noted that 37 CFR 1.173(a)(2) indicates that “Applicant MUST submit a clean copy of each drawing sheet of the printed patent at the time the reissue application is filed” (emphases by capitalization, bolding and italics added).  MPEP 1410, entitled “Content of Reissue Application,” indicates that “[t]he specification (including the claims and any drawings) of the reissue application is the copy of the printed patent for which reissue is requested that is submitted by the applicant as part of the initial application papers” (emphases by bolding and italics added).  MPEP 1413, entitled “Drawings,” indicates that “[a] clean copy (e.g., good quality photocopies free of any extraneous markings) of each drawing sheet of the printed patent MUST be supplied by the applicant at the time of the filing of the reissue application” (emphases by capitalization, bolding and italics added).  Thus, reissue applicant MUST comply with the original filing requirement of supplying each drawing sheet of the printed patent without having the designation “Replacement Sheet” at the top.  

Consent of Assignee
This application is objected to under 37 CFR 1.172(a) as lacking a proper written consent of all assignees owning an undivided interest in the patent.  The consent of the assignee must be in compliance with 37 CFR 1.172.  See MPEP § 1410.01.
A proper assent of the assignee in compliance with 37 CFR 1.172 and 3.73 is required in reply to this Office action.
Specifically, the Power of Attorney (POA) filed 06/03/22 correcting Mr. Philip J. Bahler’s title to “Owner” of Toolbro Innovators, LLC is accepted.  However, the 06/3/22 POA cannot serve to correct the earlier filed 10/14/20 improper Consent.  Applicant is required to file a new Consent.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:

Claim 1 is allowable because the prior art fails to disclose an assembly comprised of a length of edging and a stake, the assembly having all the limitations as recited in claim 1, including, in combination, “said length of edging having at least one generally V-shaped aperture extending through said bottom wall thereof and consisting essentially of two slot elements connected at adjacent ends thereof and disposed at an angle of about 45° to 135° to one another” and “said stake…being comprised of two generally planar panels joined to one another along a common rectilinear longitudinal axis and disposed with an internal angle corresponding to the angle between said slot elements of said aperture through said bottom wall of said length of edging…each of said panels having a flange portion at the top of said stake spaced from said longitudinal axis, said flange portions being disposed substantially in a common plane that is generally perpendicular to the planes of said panels, said panels cooperatively forming a tang portion at the top of said stake, on said longitudinal axis, extending upwardly beyond said flange portions.”
Claims 2-7 depend from claim 1 and are therefore allowable for the same reasons as claim 1.
Claim 8 is allowable because the prior art fails to disclose a stake having all the limitations as recited in claim 8, including, “said stake… consisting essentially of two generally planar panels joined to one another along a common rectilinear longitudinal axis and disposed with an internal angle of 45° to 135° therebetween…each of said panels having a flange portion at the top of said stake spaced from said longitudinal axis, said flange portions being disposed substantially in a common plane that is generally perpendicular to the planes of said panels, said panels cooperatively forming a tang portion, of V-shaped transaxial cross section, at the top of said stake, on said longitudinal axis, extending upwardly beyond said flange portions.”
Claims 9-10 depend from claim 8 and are therefore allowable for the same reasons as claim 8.

As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
This application is in condition for allowance except for the following formal matters:
1) Submission of a new Consent as detailed above.
2) Submission of new drawings as detailed above.  

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935). 
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under 37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to David O Reip whose telephone number is 571-272-4702. The examiner can normally be reached Mon-Fri 8:30 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gay Spahn can be reached on 571-272-7731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DAVID O REIP/Primary Examiner, Art Unit 3993                                                                                                                                                                                                        

Conferees:	/rds/  
		Russell D. Stormer  
		Primary Examiner, Art Unit 3993

 		/GAS/  
		Gay Ann Spahn  
		Supervisory Primary Examiner, Art Unit 3993